Citation Nr: 0603521	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an assignment of a higher rating for diabetes 
mellitus, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1969, and October 1976 to March 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2001, a statement of the 
case was issued in June 2002, and a substantive appeal was 
received in June 2002.  The veteran testified at a hearing 
before the RO in November 2003.

The August 2001 rating decision initially granted service 
connection and assigned a 20 percent disability rating 
effective July 9, 2001.  In a December 2001 rating decision, 
the RO assigned an earlier effective date of February 2, 
2001, to the grant of service connection and the assignment 
of the 20 percent disability rating.  The veteran then 
requested an effective date of 1992.  In a September 2004 
rating decision, the RO granted an earlier effective date of 
March 4, 1991.  As the full benefit sought by the veteran has 
been granted, entitlement to an earlier effective date is no 
longer in appellate status.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin, but does not require a restricted diet or limitation 
or regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2001.  
The letter predated the August 2001 rating decision.  See id.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in May 
2001, November 2002, and February 2005.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The medical evidence of record shows that the veteran has 
been diagnosed and treated for diabetes mellitus since 
approximately 1991.  His past medical history also includes 
treatment for hypertension, degenerative disc disease of the 
lumbar spine, left ankle disability, bilateral knee 
arthritis, right ankle arthritis, and arthritis of the 
cervical spine, thoracic spine, shoulders, hips, right elbow, 
and hands.  

A May 2001 VA examination diagnosed diabetes mellitus, Type 
I, insulin dependent, secondary to Agent Orange exposure, 
associated with recurrent hypoglycemic reaction.  The veteran 
reported that his diabetes mellitus interferes with his daily 
activities.  The veteran also reported visual defect in his 
right eye, and tingling and numbness involving both lower 
extremities and both feet.

On examination in November 2002, the veteran reported that 
his diabetes interferes with his daily activities.  He 
reported excessive thirst and excessive urination on a daily 
basis.  He reported blurred vision in both eyes.  He also 
reported tingling and numbness involving both lower 
extremities and both feet.  The examiner diagnosed diabetes 
mellitus, Type II, insulin dependent, secondary to Agent 
Orange exposure, with recurrent hypoglycemic reactions.  The 
examiner opined that the veteran's diabetes mellitus has been 
quite difficult to control in spite of insulin being taken 
twice per day by the veteran and in spite of multiple 
medications that he takes orally, his diabetes mellitus has 
been unstable.  The examiner suggested that the veteran walk 
a little bit more to help his diabetes.

The veteran underwent another VA examination in February 
2005.  He denied episodes of ketoacidosis.  He denied 
hypoglycemic reactions, although three weeks prior he was 
noted to have blood sugar of 43.  This was manifested with 
cold sweats, heart pounding and shakes.  This was relieved 
following oral ingestion of orange juice and a glucose 
tablet.  He reported that he has been recommended to watch 
his diet.  He weighs 350 pounds and it was recommended by an 
endocrinologist that he lose weight.  He reported no 
restriction of activities secondary to diabetes, but he has 
restriction physically because of his weight and problems 
with his back and knees.  It was reported that current 
medications include a hypoglycemic twice a day and insulin in 
the mornings.  The examiner diagnosed diabetes mellitus, Type 
II, insulin required, with no evidence of current 
complications secondary to diabetes.  The examiner opined 
that the veteran has good control of his diabetes as 
evidenced by recent hemoglobin A1c of 5.9.  He has no 
evidence of microvascular complications which is confirmed by 
the recent eye examination with no evidence of diabetic 
retinopathy.  There is also no evidence of diabetic 
nephropathy with findings of creatinine 1.0.  The mild 
depressed sensation in both feet may be in part to the 
veteran's hypothyroidism.

It is clear that the veteran requires insulin to regulate his 
diabetes.  There is no persuasive evidence, however, that he 
is on a restricted diet or that his activities are restricted 
due to his diabetes.  With regard to his diet, the veteran 
testified in November 2003 that he was on a 1500 calorie a 
day diabetic diet.  However, in February 2005 the veteran 
reported that it was recommended that he watch his diet.  
There is no objective evidence that he is on a restricted 
diet.  Additionally, the evidence reflects that the veteran 
has weight problems, unrelated to his diabetes.  On 
examination in May 2001 and November 2002, the veteran 
claimed restriction of activities due to his diabetes, 
however, the veteran did not provide any specific information 
regarding interference.  VA examination in February 2005 
found no diabetes-related complications which would restrict 
the veteran's activities, and it was noted that his 
activities were restricted due to his weight and problems 
with his back and knees.  The May 2001 and November 2002 
diagnosed recurrent hypoglycemic reactions, however, the 
evidence does not reflect that the veteran has been 
hospitalized for such complications.  The veteran 
specifically denied ketoacidosis on examination in February 
2005.

The objective medical evidence reflects findings of 
peripheral neuropathy related to his diabetes mellitus, 
however, the veteran has been assigned separate 10 percent 
disability ratings for diabetic peripheral neuropathy of the 
right and left lower extremities.  Additionally, service 
connection is also in effect for diabetic cytopathy, rated 20 
percent disabling, and erectile dysfunction associated with 
diabetes mellitus Type II rated noncompensably disabling.  
Thus, these symptoms were not considered in assessing the 
disability rating assigned to the veteran's service-connected 
diabetes mellitus.

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus, 
and there is no basis for assignment of a disability rating 
in excess of 20 percent.  The Board again emphasizes that 
although the veteran requires insulin multiple times per day, 
a restricted diet has not been advised, nor is he limited in 
his activities due to the diabetes.  As such, the veteran 
meets the criteria for a 20 percent rating under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  In the absence of evidence of 
insulin, restricted diet, and regulation of activities, there 
is simply no basis for a higher rating at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran reported being hospitalized in 
1992 due to his uncontrolled diabetes mellitus, however, 
there have been no further hospitalizations since that time.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


